     Case 1:21-cv-00605-DAD-EPG Document 35 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    AEGIS THERAPIES, INC.,                             Case No. 1:21-cv-00605-DAD-EPG
11                       Plaintiff,
12              v.                                       ORDER DIRECTING CLERK TO ENTER
                                                         DEFAULT JUDGMENT
13    DYCORA TRANSITIONAL HEALTH –
      CLOVIS LLC, et al.,                                (ECF Nos. 31, 34)
14
                         Defendants.
15

16
            On June 21, 2021, Plaintiff filed a request for entry of default judgment for sum certain
17
     (ECF No. 31). On July 27, 2021, Plaintiff filed a supplement in support of this request (ECF No.
18
     34). Plaintiff filed its request after obtaining a Clerk’s entry of default against the Defendants in
19
     this case. (ECF Nos. 19-29).
20
            Plaintiff’s request relies on Federal Rule of Civil Procedure 55(b)(1), which provides as
21
     follows:
22
            If the plaintiff's claim is for a sum certain or a sum that can be made certain by
23          computation, the clerk--on the plaintiff’s request, with an affidavit showing the
            amount due--must enter judgment for that amount and costs against a defendant
24          who has been defaulted for not appearing and who is neither a minor nor an
            incompetent person.
25   Fed. R. Civ. P. 55(b)(1).
26          The Court held a hearing on the request on July 23, 2021, to ascertain whether the request
27   was one “for a sum certain or a sum that can be made certain by computation” under Rule
28
                                                         1
     Case 1:21-cv-00605-DAD-EPG Document 35 Filed 07/29/21 Page 2 of 2


 1   55(b)(1). (ECF Nos. 32, 33). At the hearing, Plaintiff’s counsel explained the computational

 2   methods employed by Plaintiff to reach the proposed judgment amount.

 3          After consideration of the request, the Court directs the Clerk of the Court to enter

 4   judgment against Defendants as proposed by Plaintiff, pursuant to Fed. R. Civ. P. 55(b)(1). (ECF

 5   No. 31-14).

 6
     IT IS SO ORDERED.
 7

 8      Dated:     July 28, 2021                               /s/
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
